DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.
Response to Amendment

2.         The amendment filed on 06-20-2022 has been entered and considered.
Claims 1-3, 5-10, 12-17, 19-24 and 26-28 are pending in this application.
Claims 4, 11, 18 and 25 have been canceled.
Claims 1-3, 5-10, 12-17, 19-24 and 26-28 remain rejected as discussed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 6-10, 13-17, 20-24 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al (US 2018/0324790) in view of Jassal et al (US 2020/0100239).
For claim 1, Ohta discloses a method performed by a wireless device for communicating information in a physical uplink control channel (PUCCH) message, comprising: configuring a PUCCH to include an uplink message (see at least [0096]; configuring, by the mobile station, a resource in the PUCCH with which TCP ACK (uplink message) is transmitted to the base station); configuring the uplink message to include an acknowledgement message responsive to data received from another wireless device (see at least [0096]; configuring, by the mobile station, a resource in the uplink message within the PUCCH to include a TCP ACK (acknowledgement message) that is transmitted to the base station in response to received downlink (DL) data) and concatenating the uplink message including the acknowledgment message and one or more other uplink messages in the PUCCH (see at least [0100]; transmit at least HARQ ACK/NACK (at least one other uplink message) along (concatenating) with TCP ACK in the PUCCH and/or [0124]; sending two pieces of information: TCP ACK and HARQ ACK/NACK using the same (concatenating) PUCCH); and sending the PUCCH including the uplink message to convey the uplink message to a communication network (see at least [0095]-[0096] and/or [0100]; mobile station transmits TCP ACK using PUCCH).  Ohta discloses all the claimed subject matter with the exception of explicitly disclosing the use of short data field to include the uplink (acknowledgement (ACK)) message and concatenating the short data field and one or more other data fields that each include a respective uplink message in a PUCCH message.  However, Jassal discloses a transmission of an uplink control information (UCI) format (PUCCH message) that includes at least a combination of different fields (concatenating fields) such as a HARQ ACK/NACK field that comprises an acknowledgement message and one or more other data fields (SR bits and/or CSI bits) that each include a respective uplink message (SR message and/or CSI message) in a PUCCH message (UCI format) (see at least [0098]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Jassal into the method/apparatus/CRM of Ohta for the purpose of at least combining and transmitting the different uplink control information (UCI) in a PUCCH message in order to at least save time and/or decrease transmission/reception delay of different uplink messages. 
For claim 2, Ohta further discloses the data received from another wireless device comprises data from another wireless device received in a downlink channel (see at least Fig.7 and/or [0096]; MS is receiving downlink (DL) data from BS); and sending the PUCCH including the uplink message to convey the uplink message to a communication network comprises sending the PUCCH including the uplink message that includes the acknowledgement message to acknowledge the received data (see at least [0095]-[0096] and/or [0100]; mobile station transmits TCP ACK using PUCCH in response to the DL data).  Ohta discloses all the claimed subject matter with the exception of explicitly disclosing the use of short data field to include the uplink (acknowledgement (ACK)) message and concatenating the short data field and one or more other data fields that each include a respective uplink message in a PUCCH message.  However, Jassal discloses a transmission of an uplink control information (UCI) format (PUCCH message) that includes at least a combination (concatenating fields) of different fields such as a HARQ ACK/NACK field that comprises an acknowledgement message and one or more other data fields (SR bits and/or CSI bits) that each include a respective uplink message (SR message and/or CSI message) in a PUCCH message (UCI format) (see at least [0098]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Jassal into the method/apparatus/CRM of Ohta for the purpose of at least combining and transmitting the different uplink control information (UCI) in a PUCCH message in order to at least save time and/or decrease transmission/reception delay of different uplink messages.
For claim 3, Ohta further discloses wherein the acknowledgment message is a transfer control protocol (TCP) acknowledgment message (see at least [0095]-[0096] and/or [0100]; mobile station transmits TCP ACK using PUCCH). 
For claim 6, Ohta further discloses receiving an instruction from a network element to enable the wireless device to configure the PUCCH to include the acknowledgment message (see at least [0096]-[0097]; transmission of control signal by BS (network element) including resource allocation (enable) for the TCP ACK in the PUCCH OR receiving the DL data (instruction) to enable the configuration/transmission of TCP ACK in the PUCCH).  Ohta discloses all the claimed subject matter with the exception of explicitly disclosing the use of short data field to include the uplink (acknowledgement (ACK)) message and concatenating the short data field and one or more other data fields that each include a respective uplink message in a PUCCH message.  However, Jassal discloses a transmission of an uplink control information (UCI) format (PUCCH message) that includes at least a combination (concatenating fields) of different fields such as a HARQ ACK/NACK field that comprises an acknowledgement message and one or more other data fields (SR bits and/or CSI bits) that each include a respective uplink message (SR message and/or CSI message) in a PUCCH message (UCI format) (see at least [0098]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Jassal into the method/apparatus/CRM of Ohta for the purpose of at least combining and transmitting the different uplink control information (UCI) in a PUCCH message in order to at least save time and/or decrease transmission/reception delay of different uplink messages.
For claim 7, Ohta further discloses receiving an instruction from an application executing on the wireless device to enable the wireless device to configure the PUCCH to include the acknowledgment message (see at least Fig.7; TCP-based communication and wherein when MS 200 receives TCP data, it will trigger the application (various service) executed on the device (such as least phone or game device ([0058])) to enable the TCP ACK/NACK to be initiated by the application (instruction) that will result on the generation/transmission of TCP ACK/NACK in the PUCCH (at least [0096])).  Ohta discloses all the claimed subject matter with the exception of explicitly disclosing the use of short data field to include the uplink (acknowledgement (ACK)) message and concatenating the short data field and one or more other data fields that each include a respective uplink message in a PUCCH message.  However, Jassal discloses a transmission of an uplink control information (UCI) format (PUCCH message) that includes at least a combination (concatenating fields) of different fields such as a HARQ ACK/NACK field that comprises an acknowledgement message and one or more other data fields (SR bits and/or CSI bits) that each include a respective uplink message (SR message and/or CSI message) in a PUCCH message (UCI format) (see at least [0098]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Jassal into the method/apparatus/CRM of Ohta for the purpose of at least combining and transmitting the different uplink control information (UCI) in a PUCCH message in order to at least save time and/or decrease transmission/reception delay of different uplink messages.
Claims 8-10 and 13-14 are rejected for same reasons as claims 1-3 and 6-7, respectively (see at least Fig.2 and/or Fig.4 and/or Fig.18; MS 200).
Claims 15-17 and 20-21 are rejected for same reasons as claims 1-3 and 6-7, respectively (see at least Fig.2 and/or Fig.4 and/or Fig.18; MS 200).
Claims 22-24 and 27-28 are rejected for same reasons as claims 1-3 and 6-7, respectively (see at least Fig.2 and/or Fig.4 and/or Fig.18; MS 200: at least processor and memory (CRM)). 
     Claims 5, 12, 19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta in view of Jassal and further in view of Uchino et al (US 2020/0022023).
For claims 5, 12, 19 and 26, Ohta further discloses performing compression on the acknowledgment message within the PUCCH (see at least [0107]; TCP ACK is compressed).  Ohta discloses all the claimed subject matter with the exception of explicitly disclosing the use of short data field to include the uplink (acknowledgement (ACK)) message and concatenating the short data field and one or more other data fields that each include a respective uplink message in a PUCCH message.  However, Jassal discloses a transmission of an uplink control information (UCI) format (PUCCH message) that includes at least a combination (concatenating fields) of different fields such as a HARQ ACK/NACK field that comprises an acknowledgement message and one or more other data fields (SR bits and/or CSI bits) that each include a respective uplink message (SR message and/or CSI message) in a PUCCH message (UCI format) (see at least [0098]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Jassal into the method/apparatus/CRM of Ohta for the purpose of at least combining and transmitting the different uplink control information (UCI) in a PUCCH message in order to at least save time and/or decrease transmission/reception delay of different uplink messages.  Ohta in view of Jassal discloses all the claimed subject matter with the exception of explicitly disclosing that the compression is asymmetric header compression.  However, Uchino discloses performing asymmetric header compression (see at least [0010]-[0012]; performing asymmetric header compression).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Uchino into the method/apparatus/CRM of Ohta in view of Jassal for the purpose of at least saving bandwidth or network resources and/or increasing transmission efficiency.
Response to Argument
5.	Applicant’s arguments with respect to claims 1-3, 5-10, 12-17, 19-24 and 26-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument in regard of the newly introduced reference of Jassal et al.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/Hicham B. Foud/
	Art unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467